--------------------------------------------------------------------------------

EXHIBIT 10.1

 
 
PURCHASE AGREEMENT
 
This Purchase Agreement ("Agreement") is made as of April 21, 2014 by and
between SW China Imports, Inc.., a Nevada corporation ("Buyer"), The Individuals
and/or Companies signing as the Sellers on the signature page
herein,  ("Sellers").
 
PRELIMINARY STATEMENT
 
Sellers desires to sell, and Buyer desires to purchase, the shares ("Shares") of
LOE  & ASSOCIATES LLC. (“The Company”) that Sellers own in The Company”, a
Washington corporation, organized under the laws of Washington, on the terms and
subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
For the purposes of this Agreement, the following terms and variations on them
have the meanings specified in this Article 1:
 
"Buyer" is defined in the first paragraph of this Agreement.
 
"Buyer Shares" means newly issued shares of Buyer common stock, par value $.001
per share.
 
"Closing" means the consummation and completion of the purchase and sale of the
Shares.
 
"Closing Date" means the date on which the Closing actually takes place.
 
"Company" is defined in the Preliminary Statement.
 
"Company Contract" means any Contract (a) under which the Company has or may
acquire rights, (b) under which the Company is or may become subject to
Liability or (c) by which the Company or any of its assets is or may become
bound.
 
"Consent" means any approval, consent, ratification, waiver or other
authorization.
 
"Contemplated Transactions" means all of the transactions to be carried out in
accordance with this Agreement, including the purchase and sale of the Shares,
the performance by the parties of their other obligations under this Agreement.
 


 
1

--------------------------------------------------------------------------------

 


"Contract" means any contract, agreement, commitment, understanding, lease,
license, franchise, warranty, guaranty, mortgage, note, bond or other instrument
or consensual obligation (whether written or oral and whether express or
implied) that is legally binding.
 
"Contravene" -- an act or omission would "Contravene" something if, as the
context requires:
 
(a)           the act or omission would conflict with it, violate it, result in
a breach or violation of or failure to comply with it, or constitute a default
under it;
 
(b)           the act or omission would give any Governmental Body or other
Person the right to challenge, revoke, withdraw, suspend, cancel, terminate or
modify it, to exercise any remedy or obtain any relief under it, or to declare a
default or accelerate the maturity of any obligation under it; or
 
(c)           the act or omission would result in the creation of an Encumbrance
on the stock or assets of the Company.
 
"Encumbrance" means any charge, claim, mortgage, servitude, easement, right of
way, community or other marital property interest, covenant, equitable interest,
license, lease or other possessory interest, lien, option, pledge, security
interest, preference, priority, right of first refusal or similar restriction.
 
"Financial Statements" is defined in Section 3.4.
 
"GAAP" means generally accepted accounting principles for financial reporting in
the United States.
 
"Governing Document" means any charter, articles, bylaws, certificate,
statement, statutes or similar document adopted, filed or registered in
connection with the creation, formation or organization of an entity, and any
Contract among all equityholders, partners or members of an entity.
 
"Governmental Authorization" means any Consent, license, permit or registration
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Law.
 
"Governmental Body" means any (a) nation, region, state, county, city, town,
village, district or other jurisdiction, (b) federal, state, local, municipal,
foreign or other government, (c) governmental or quasi-governmental authority of
any nature (including any governmental agency, branch, department or other
entity and any court or other tribunal), (d) multinational organization, (e)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, or (f) official of any of the foregoing.
 
"Knowledge" means, with respect to Seller, the actual knowledge after reasonable
investigation of Seller or of the Company's directors, officers or senior
managerial employees.
 


 
2

--------------------------------------------------------------------------------

 


"Law" means any constitution, law, statute, treaty, rule, regulation, ordinance,
code, binding case law, principle of common law or notice of any Governmental
Body.
 
"Liabilities" includes liabilities or obligations of any nature, whether known
or unknown, whether absolute, accrued, contingent, choate, inchoate or
otherwise, whether due or to become due, and whether or not required to be
reflected on a financial statement prepared in accordance with GAAP.
 
"Order" means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator and any Contract with
any Governmental Body pertaining to compliance with Law.
 
"Ordinary Course of Business" refers to actions taken in the Company's normal
operation, consistent with its past practice and having no material adverse
effect on the financial or other condition, results of operations, assets,
Liabilities, equity, business or prospects of the Company.
 
"Person" refers to an individual or an entity, including a corporation, share
company, limited liability company, partnership, trust, association,
Governmental Body or any other body with legal personality separate from its
equityholders or members.
 
"Proceeding" means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.
 
"Purchase Price" is defined in Section 2.2.
 
"Securities Act" means the Securities Act of 1933.
 
"Securities Exchange Act" means the Securities Exchange Act of 1934.
 
"Seller Release" is defined in Section 2.4(a)(ii).
 
"Seller" is defined in the first paragraph of this Agreement.
 
"Seller's Disclosure Schedule" means the disclosure schedule delivered pursuant
to Article 3 by Seller to Buyer concurrently with the execution of the
Agreement.
 
"Shares" is defined in the Preliminary Statement.
 


 
3

--------------------------------------------------------------------------------

 


ARTICLE 2
 
SALE AND TRANSFER OF SHARES; CLOSING
 
2.1
SHARES

 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Sellers will sell and transfer the Shares to Buyer, and Buyer will
purchase and acquire the Shares from Sellers.
 
2.2
PURCHASE PRICE

 
The purchase price for the Shares (the "Purchase Price") will be paid by
delivery of Common Stock of Purchaser (Buyer) in an amount to equal to
126,000,000 shares for 100 % of the shares in the Company. After the closing the
Townsend shareholders will own 60% of the outstanding stock of the total common
stock issued in Buyer.
 
2.3
CLOSING

 
The Closing will take place at the offices of Seller, at 10:00 a.m. (local time)
on the date that is two business days following the satisfaction or waiver of
each of the conditions set forth in Articles 5 and 6, and the audit of Townsend
(The Company) unless Buyer and Sellers agree otherwise.
 
CLOSING DELIVERIES
 
At the Closing:
 
(a)           Seller will deliver to Buyer:
 
(i)           certificates representing the Shares, duly endorsed in blank (or
accompanied by duly executed stock powers in blank);
 
(ii)           a release in the form of Exhibit 2.4(a)(ii) executed by Sellers
(the "Seller Release");
 
(iii)           a certificate executed by Seller as to the accuracy of Seller's
representations and warranties as of the date of this Agreement and as of the
Closing in accordance with Section 6.1 and as to their compliance with and
performance of its covenants and obligations to be performed or complied on or
before the Closing Date in accordance with Section 6.2.
 
(b)           Buyer will deliver:
 
(i)           Common Stock certificates in the amount agreed to by Buyer and
Sellers of the Buyers stock.
 
(ii)           a certificate executed by the President of Buyer as to the
accuracy of Buyer's representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 7.1 and as to its
compliance with and performance of its covenants and obligations to be performed
or complied with on or before the Closing Date in accordance with Section 7.2.
 


 
4

--------------------------------------------------------------------------------

 


ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer that:
 
3.1
ORGANIZATION AND GOOD STANDING

 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with full corporate
power and authority to conduct its business as presently conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under all its Company Contracts.
 
3.2
ENFORCEABILITY; NO CONFLICT

 
(a)           Sellers and the Company have the absolute and unrestricted right,
power, authority and capacity to execute and deliver this Agreement and to
perform their obligations under this Agreement.  Assuming due authorization,
execution and delivery of this Agreement by Buyer, this Agreement constitutes
the legal, valid and binding obligation of Seller and the Company, enforceable
against Seller and the Company in accordance with its terms.
 
(b)           Sellers and the Company are not and will not be required to give
any notice to any Person or obtain any Consent or Governmental Authorization in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.
 
(c)           Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will
directly or indirectly (with or without notice or lapse of time) (i) Contravene
any provision of the Governing Documents of the Company, (ii) Contravene any
Company Contract, Governmental Authorization, Law or Order to which Company or
Seller, or any of the assets owned or used by the Company, may be subject, or
(iii) result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets owned or used by the Company.
 
3.3
CAPITALIZATION AND OWNERSHIP

 
The authorized equity securities of the Company consist of ___________ shares of
common stock, par value $____.001____ per share, of which  _________ shares are
issued and outstanding.  The Shares represent all of the issued and outstanding
shares in the Company.  Seller is and will be on the Closing Date the record
holders and beneficial owners of the Shares, free and clear of all
Encumbrances.  All of the outstanding equity securities of the Company have been
duly authorized and validly issued and are fully paid and nonassessable.  There
are no Contracts relating to the issuance, sale or transfer of any equity
securities or other securities of the Company.
 


 
5

--------------------------------------------------------------------------------

 


3.4 
FINANCIAL STATEMENTS

 
Seller will furnished to Buyer (at Closing) financial statements as of December
31, 2013 (collectively, the "Financial Statements"), which is in the form of a
listing of assets and liabilities.  The Financial Statements were prepared in
accordance with the books and records of the Company.  The Financial Statements
and notes thereto are complete and fairly present the assets, liabilities and
financial condition of the Company as of the date thereof. There will be no
liabilities owed to Seller or Seller’s family.
 
3.5
NO UNDISCLOSED LIABILITIES

 
The Company has no Liabilities except for Liabilities reflected or reserved
against in the Financial Statements, and current Liabilities incurred in the
Ordinary Course of Business since the respective dates thereof.
 
3.6
CONTRACTS; NO DEFAULTS

 
(a)           Section 3.6 of Seller's Disclosure Schedule contains an accurate
and complete list of:
 
(i)           each Company Contract that involves performance of services or
delivery of goods or materials by the Company of an amount or value in excess of
$10,000;
 
(ii)           each Company Contract that involves performance of services for
or delivery of goods or materials to the Company of an amount or value in excess
of $10,000; and
 
(iii)           each Company Contract that was not entered into in the Ordinary
Course of Business and that involves the expenditure or receipt by the Company
of an amount or value in excess of $10,000.
 
3.7
LEGAL PROCEEDINGS; ORDERS

 
(a)           There exists no pending Proceedings (i) by or against the Company
or that otherwise relate to or may affect the business of, or any of the assets
owned or used by, the Company or (ii) that challenge, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
any of the Contemplated Transactions.  To Seller's Knowledge, no other such
Proceeding has been threatened, and no event has occurred or circumstance exists
that may give rise to or serve as a basis for the commencement of any such
Proceeding.
 
(b)           There exists no pending Order to which the Company, or any of the
assets owned or used by the Company, is or has been subject.
 


 
6

--------------------------------------------------------------------------------

 


3.8 
SECURITIES LAW MATTERS

 
         NONE
 
3.9
BROKERS OR FINDERS

 
Seller has not incurred any Liability for brokerage or finders' fees or agents'
commissions or other similar payment in connection with the Contemplated
Transactions.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller that:
 
4.1
ORGANIZATION

 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.
 
4.2
ENFORCEABILITY; NO CONFLICT

 
(a)           Buyer has the absolute and unrestricted right, power and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement, which actions have been duly authorized and approved by all necessary
corporate action of Buyer.  Assuming the execution and delivery of this
Agreement by Seller, this Agreement constitutes the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
 
(b)           Buyer is not and will not be required to obtain any Consent or
Governmental Authorization in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.
 
(c)           Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to (i) any provision of Buyer's
Governing Documents, (ii) any resolution adopted by the board of directors or
the stockholders of Buyer, (iii) any Law, Order or Governmental Authorization to
which Buyer may be subject or (iv) any Contract to which Buyer is a party or by
which Buyer may be bound.
 
4.3
BROKERSOR FINDERS

 
Buyer has not incurred any Liability for brokerage or finders' fees or agents'
commissions or other similar payment in connection with the Contemplated
Transactions.
 


 
7

--------------------------------------------------------------------------------

 


ARTICLE 5
 
COVENANTS OF THE PARTIES BEFORE CLOSING
 
5.1
ACCESS AND INVESTIGATION

 
Between the date of this Agreement and the Closing Date and upon reasonable
advance notice from Buyer, Seller will, and will cause the Company to, (a)
afford Buyer full and free access to Company’s personnel, properties, Contracts,
books and records, and other documents and data, (b) furnish such Persons with
copies of all such Contracts, books and records, and other documents and data as
Buyer may reasonably request, and (c) furnish such Persons with such additional
financial, operating and other data and information as Buyer may reasonably
request.
 
5.2
OPERATION OF THE BUSINESS OF THE COMPANY

 
Between the date of this Agreement and the Closing Date, Seller will, and will
cause the Company to, (a) conduct its business only in the Ordinary Course of
Business, (b) use their Best Efforts to preserve intact the current business
organization of the Company, keep available the services of the current
officers, employees and agents of the Company, and maintain relations and
goodwill with suppliers, customers, landlords, creditors, employees, agents and
others having business relationships with the Company, (c) confer with Buyer
concerning operational matters of a material nature and (d) otherwise report
periodically to Buyer concerning the status of the business, operations and
finances of the Company.
 
5.3
REQUIRED APPROVALS

 
As promptly as practicable after the date of this Agreement, Buyer and Seller
will, and Seller will cause the Company to, make all filings that they are
required by Law to make to consummate the Contemplated Transactions.  Between
the date of this Agreement and the Closing Date, Buyer and Seller will, and
Seller will cause the Company to, (a) cooperate with the other Party with
respect to all filings that such Party elects to make or that such Party is
required by Law to make in connection with the Contemplated Transactions, and
(b) cooperate with Buyer in obtaining any Governmental Authorizations.
 
5.4
SHAREHOLDER APPROVAL

 
Buyer does not require shareholder approval
 


 
ARTICLE 6
 
CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE
 
Buyer's obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions (any of which may be
waived by Buyer, in whole or in part):
 


 
8

--------------------------------------------------------------------------------

 


6.1 
ACCURACY OF REPRESENTATIONS

 
All of Seller's representations and warranties in this Agreement (considered
both collectively and individually) must have been accurate in all material
respects as of the date of this Agreement, and must be accurate in all material
respects as of the Closing Date as if then made.
 
6.2
SELLERS’ AND COMPANY’S PERFORMANCE

 
All of the covenants and obligations that Seller and Company is required to
perform or to comply with under this Agreement on or before the Closing Date
(considered both collectively and individually) must have been duly performed
and complied with in all material respects.
 
6.3
STOCKHOLDER APPROVAL

 
The Buyer’s stockholders if required by the Bylaws of Buyer shall have approved
the Contemplated Transactions.


ARTICLE 7
 
CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE
 
Seller's obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions (any of which may be
waived by Seller, in whole or in part):
 
7.1
ACCURACY OF REPRESENTATIONS

 
All of Buyer's representations and warranties in this Agreement (considered both
collectively and individually) must have been accurate in all material respects
as of the date of this Agreement and must be accurate in all material respects
as of the Closing Date as if then made.
 
7.2
BUYER’S PERFORMANCE

 
All of the covenants and obligations that Buyer is required to perform or to
comply with under this Agreement on or before the Closing Date (considered both
collectively and individually) must have been performed and complied with in all
material respects.
 
ARTICLE 8
 
TERMINATION
 
8.1
TERMINATION EVENTS

 
Subject to Section 8.2, this Agreement may, by notice given before or at the
Closing, be terminated:
 


 
9

--------------------------------------------------------------------------------

 


(a)           by mutual consent of Buyer and Seller;
 
(b)           by Buyer if the satisfaction of any condition in Article 6 is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition;
 
(c)           by Seller if the satisfaction of any condition in Article 7 is or
becomes impossible (other than through the failure of Seller to comply with its
obligations under this Agreement) and Seller has not waived such condition; and
 
(d)           by either Buyer or Seller if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement) on or before August 31,
2014, or such later date as Buyer and Seller may agree upon.
 
8.2
EFFECT OF TERMINATION

 
Each party's right of termination under Section 8.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of such
right of termination will not be an election of remedies.  If this Agreement is
terminated pursuant to Section 8.1, all obligations of the parties under this
Agreement will terminate; provided, however, that if this Agreement is
terminated by a party because of the breach of the Agreement by another party or
because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of any other party's failure
to comply with its obligations under this Agreement, the terminating party's
right to pursue all legal remedies will survive such termination unimpaired.
 
ARTICLE 9
 
INDEMNIFICATION; REMEDIES
 
9.1
SURVIVAL

 
All representations, warranties, covenants and obligations in this Agreement,
and any other certificate or document delivered pursuant to this Agreement will
survive the Closing and the consummation of the Contemplated Transactions.
 
ARTICLE 10
 
GENERAL PROVISIONS
 
10.1
EXPENSES

 
Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of its Representatives.
 
 
 
 
10

--------------------------------------------------------------------------------

 


10.2 
FURTHER ACTIONS

 
Upon the request of any party to this Agreement, the other parties will
(a) furnish to the requesting party any additional information, (b) execute and
deliver, at their own expense, any other documents and (c) take any other
actions as the requesting party may reasonably require to more effectively carry
out the intent of this Agreement and the Contemplated Transactions.
 
10.3
ENTIRE AGREEMENT AND MODIFICATION

 
This Agreement supersedes all prior agreements among the parties with respect to
its subject matter a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter.  This
Agreement may not be amended, supplemented or otherwise modified except in a
written document executed by the party against whose interest the modification
will operate.
 
10.4
SEVERABILITY

 
If a court of competent jurisdiction holds any provision of this Agreement
invalid or unenforceable, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
10.5
GOVERNINGLAW

 
This Agreement will be governed by and construed under the laws of California
without regard to conflicts of laws principles that would require the
application of any other law.
 
10.6
COUNTERPARTS

 
This Agreement may be executed in two or more counterparts.
 


 
11

--------------------------------------------------------------------------------

 


The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.
 
 


  SW China Imports, Inc.                                        By:
/s/ Graciela Moreno 
 
By:
/s/ James Loe       President     James Loe                                  
 LOE ASSOCIATES LLC.                      By:  /s/ James Loe          
 President  


 
 



 12

--------------------------------------------------------------------------------


